DISMISS and Opinion Filed August 25, 2022




                                     S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-22-00128-CV

                  LINDA RICHARDSON, Appellant
                             V.
             NORTHSTAR MEMORIAL GROUP, LLC D/B/A
          RESTLAND FUNERAL HOME & CEMETERY, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-01894-A

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      Before the Court is appellant’s motion to dismiss the appeal because the

parties have settled their differences. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

220128F.P05
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

LINDA RICHARDSON, Appellant               On Appeal from the County Court at
                                          Law No. 1, Dallas County, Texas
No. 05-22-00128-CV        V.              Trial Court Cause No. CC-21-01894-
                                          A.
NORTHSTAR MEMORIAL                        Opinion delivered by Justice
GROUP, LLC D/B/A RESTLAND                 Schenck. Justices Osborne and Smith
FUNERAL HOME & CEMETERY,                  participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
NORTHSTAR MEMORIAL GROUP, LLC D/B/A RESTLAND FUNERAL
HOME & CEMETERY recover its costs of this appeal from appellant LINDA
RICHARDSON.


Judgment entered August 25, 2022




                                    –2–